Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morikazu et al. (US Pub. 2015/0221818) in view of Morikazu_2 (CN 103378228 A) and Lee et al. (US Pub. 2003/0189215).
Regarding independent claim 1, Morikazu teaches a lift-off method (para. 0021+) comprising:
a buffer layer (23) forming step of forming a buffer layer on a front side of a substrate (21) (para. 0022); an optical device layer (22) forming step of forming an optical device layer on the buffer layer (para. 0022);  a dividing step of dividing the optical device layer into a plurality of separate optical device layers corresponding to individual devices, respectively, on the front side of the substrate (para. 0022);a transfer member (3) bonding step of bonding a transfer member to a front side of the separate optical device layers (para. 0023-0024);  a buffer layer breaking step of applying a pulsed laser beam to the buffer layer so that the pulsed laser beam impinges on a back side of the substrate and passes through the substrate to reach the buffer layer, after performing the transfer member bonding step, the pulsed laser beam having a wavelength transmissive to the substrate and absorptive to the buffer layer, thereby breaking the buffer layer (para. 0025-0049); and an optical device layer transferring step of separating the separate optical device layers from the substrate after performing the buffer layer breaking step, thereby transferring the separate optical device layers to the transfer member (para. 0050).
Morikazu does not disclose an energy density of each pulse of the pulsed laser beam in the buffer layer breaking step; however, Morikazu_2 teaches a nearly identical method (para. 0039-0043) including disclosing wherein the energy density of each pulse of the pulsed laser beam in the buffer layer breaking step is 125 to 500mJ/cm? which is considered to anticipate the claimed range of 100 to 500 mJ/crm? (MPEP 2131.03). It would have been obvious to one of ordinary skill in the art at the time of filing to look to Mrikazu_2 to find an appropriate energy density for the method of Morikazu.
It is unclear whether Morikazu in view of Morikazu_2 teaches dividing the buffer layer into a plurality of separate buffer layer during the dividing step.
Lee teaches a similar process wherein the dividing step divides the buffer layer into a plurality of separate buffer layers (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to divide the buffer layer into a plurality of buffer layers as taught by Lee for the purpose of, for example, improving the efficiency of the buffer layer breaking step.

Re claim 2, Morikazu, Morikazu_2, Lee combination teaches wherein the pulsed laser beam is scanned in plural passes in the buffer layer breaking step (para. 0038).
Re claim 4, Morikazu, Morikazu_2, Lee combination teaches wherein the pulsed laser beam is scanned so as to be applied to all of the separate buffer layers in the buffer layer breaking step.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Morikazu, Morikazu_2, Lee combination, further in view of Koyanagi et al. (US Pub. 2019/0273009).
The applied reference has a common assignee or at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Re claim 3, Morikazu, Morikazu_2, Lee combination teaches wherein the transfer member is preferably formed of copper (para. 0023), and does not teach an expandable tape as an alternative.
Koyanagi teaches a similar method wherein the transfer member includes an expandable tape (para. 0006), providing the advantage of efficiently transferring the devices to a mounting substrate (para. 0004-0005).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the transfer member of Morikazu, Morikazu_2, Lee combination with the transfer member of Koyanagi for the same advantage.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899